FINAL ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	As previously indicated, [t]his application is a CON of PCT/US2021/030154 filed 04/30/2021, which claims provisional benefits of 63122751 filed 12/08/2020, 63067064 filed 08/18/2020, and 63018213 filed 04/30/2020.
	As previously indicated, [c]laims 41-70 are afforded the effective filing date of 04/30/2020.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/11/2021 and 12/10/2021 have been considered by the examiner and initialed copies of the IDS are included with the mailing of this office action.

Status of the Claims
	This action is in response to papers filed 12/10/2021 in which claims 1-40 were canceled; and claims 41 and 47 were amended. All the amendments have been thoroughly reviewed and entered.
	Claims 41-70 are under examination.

Withdrawn Rejections
The rejection of claims 41-47 under 35 U.S.C. 103 as being unpatentable over Djordjevic et al (5 May 2016; US 2016/0120809 A1) in view of Steinberg et al (13 August 2009; US 2009/0203709 A1), is withdrawn, in view of Applicant’s amendments to claim 41, which have necessitated by the new 103 rejections below.
The rejection of claims 48-52 and 61-62 under 35 U.S.C. 103 as being unpatentable over Djordjevic et al (5 May 2016; US 2016/0120809 A1) in view of Steinberg et al (13 August 2009; US 2009/0203709 A1), as applied to claim 41 above, and further in view of Xie et al (26 May 2005; US 2005/0112196 A1), and as evidenced by Quijano (Tablets & Capsules, July 2018, 6 pages), is withdrawn, in view of Applicant’s amendments to claim 41, which have necessitated by the new 103 rejections below. 
The rejection of claims 53-56, 58 and 60 under 35 U.S.C. 103 as being unpatentable over Djordjevic et al (5 May 2016; US 2016/0120809 A1) in view of Steinberg et al (13 August 2009; US 2009/0203709 A1), as applied to claim 41 above, and further in view of Mogalian et al (31 July 2014; US 2014/0212487 A1), is withdrawn, in view of Applicant’s amendments to claim 41, which have necessitated by the new 103 rejections below. 
The rejection of claims 57 and 59 under 35 U.S.C. 103 as being unpatentable over Djordjevic et al (5 May 2016; US 2016/0120809 A1) in view of Steinberg et al (13 August 2009; US 2009/0203709 A1), as applied to claim 41 above, and further in view of Xie et al (26 May 2005; US 2005/0112196 A1), as applied to claim 56 above, and further in view of Ginski et al (17 October 2013; US 2013/0274342 A1), is withdrawn, in 
The rejection of claims 63-70 under 35 U.S.C. 103 as being unpatentable over Djordjevic et al (5 May 2016; US 2016/0120809 A1) in view of Steinberg et al (13 August 2009; US 2009/0203709 A1), as applied to claim 41 above, and further in view of Xie et al (26 May 2005; US 2005/0112196 A1), as applied to claim 61 above, and further in view of Ashraf et al (12 May 2011; US 2011/0111018 A1), and as evidenced by Quijano (Tablets & Capsules, July 2018, 6 pages), is withdrawn, in view of Applicant’s amendments to claim 41, which have necessitated by the new 103 rejections below. 

Claim Interpretation
	The phrase “consists essentially of” in claims 42 and 43 is interpreted as per instant specification (paragraph [0450]) as meaning including any elements listed after the phrase, and limited to other elements that do not interfere with or contribute to the active or action specified in the disclosure for the listed elements or in other words, the listed elements are required or mandatory, but other elements are optional and may or may not be present depending upon whether or not the materially effects the active or action of the listed elements.




New Rejections
Necessitated by Applicant’s Claim Amendments
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 41-51, 53-55 and 61-62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al (WO 2020/172120 A1; Filing date: 18 February 2020) in view of Djordjevic et al (5 May 2016; US 2016/0120809 A1). 
Regarding claim 41, Jain teaches a pharmaceutical composition in the form of a tablet comprising an amorphous solid dispersion, the amorphous solid dispersion comprising nilotinib free base and a pharmaceutically acceptable carrier including hydroxypropyl methyl cellulose acetate succinate (HPMC-AS), and disintegrants ([0015]-[0016], [0026], [0028], [0033]-[0035], [0059]-[0061], [0088]-[0093], [0095], [0098], [0100], [0108], [0113]-[0114], [0127], [0138]-[0134], [0167]; Example, 1 Table 2; Example 7, Tables 9 and 10). Jain teaches the weight ratio of the nilotinib to the pharmaceutically acceptable carrier is about 1:1 to about 1:6 (w/w) ([0100] and [0101]). Jain teaches the w/w ratio of nilotinib and hydroxypropyl methyl cellulose acetate succinate (HPMC-AS) is 33.3 to 66.6 (Example, 1 Table 2). Jain teaches the pharmaceutical composition is an immediate-release formulation that rapidly release the majority of the therapeutic compound, particularly useful conditions for immediate-release are release of at least or equal to about 80% of the therapeutic compound within thirty minutes after oral ingestion ([0125] and [0139]).
While Jain does not teach the claimed disintegration time and dissolution profile, it would have been reasonably obvious that such claimed properties of “the orally disintegrating tablet is characterized by a disintegration time of 40 seconds or less, as determined according to USP <701> Disintegration, using a basket-rack apparatus with prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
In addition, one embodiment of Jain teaches the weight ratio of nilotinib:polymer as 33.3 to 66.6, which is close to the claimed range of “w/w ratio of 35:65 to 80:20.” Thus, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997). In re Brandt, 886 F.3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. prima facie case of obviousness had been made in a predictable art wherein the claimed range of "less than 6 pounds per cubic feet" and the prior art range of "between 6 lbs./ft3 and 25 lbs./ft3" were so mathematically close that the difference between the claimed ranges was virtually negligible absent any showing of unexpected results or criticality.).
Regarding claim 42, Jain teaches the amorphous solid dispersion contains nilotinib base and hydroxypropyl methyl cellulose acetate succinate
Regarding claim 43, Jain teaches the amorphous solid dispersion containing nilotinib and hydroxypropyl methyl cellulose acetate succinate can further contain antioxidants (Jain: [0034]). Djordjevic teaches the amorphous solid dispersion can contain drug, hydroxypropyl methyl cellulose acetate succinate and antioxidant, and such presence of antioxidant enhances the stability of the drug (Djordjevic: [0074]).
Regarding claim 44, as discussed above, Jain teaches the weight ratio of the nilotinib to the pharmaceutically acceptable carrier is about 1:1 to about 1:6 (w/w). Jain teaches the w/w ratio of nilotinib and hydroxypropyl methyl cellulose acetate succinate (HPMC-AS) is 33.3 to 66.6. Thus, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997). In re Brandt, 886 F.3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018)(the court found a prima facie case of obviousness had been made in a predictable art wherein the claimed range of "less than 6 pounds per cubic feet" and the prior art range of "between 6 lbs./ft3 and 25 lbs./ft3" were so mathematically close that the difference between the claimed ranges was virtually negligible absent any showing of unexpected results or criticality.). Absent some demonstration of unexpected results from the claimed parameters, the optimization of the weight ratio of nilotinib to hydroxypropyl methyl cellulose acetate succinate in the amorphous solid dispersion would have been obvious before the effective filing date of Applicant’s invention. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP §2144.05 (I)-(II).
Regarding claim 45, as discussed above, Djordjevic established that tablet containing hydroxypropyl methyl cellulose acetate succinate (HPMC-AS) disintegrate in water rather quickly (i.e., in less than 30 seconds). Thus, the pharmaceutical composition of Jain containing hydroxypropyl methyl cellulose acetate succinate being substantially similar in structure as the claimed pharmaceutical composition would implicitly exhibit a disintegration time of 30 seconds or less. It is noted that [w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
Regarding claim 46, as discussed above, Djordjevic indicated that tablet containing hydroxypropyl methyl cellulose acetate succinate (HPMC-AS) disintegrate in water rather quickly (i.e., in less than 30 seconds), and dissolution profile of a composition containing a solid drug dispersion with a poorly water soluble ionic polymer exhibits rapid drug release. This is consistent with Jain, which showed that dissolution profile of a pharmaceutical composition containing amorphous solid dispersion of nilotinib base with hydroxypropyl methyl cellulose acetate succinate in an acidic dissolution media is 27% of drug release within 30 minutes. Thus, the pharmaceutical composition of Jain containing hydroxypropyl methyl cellulose acetate succinate being substantially similar in structure as the claimed pharmaceutical composition would implicitly exhibit the claimed dissolution profile of “at least 25% of the nilotinib is released into the dissolution medium within 30 minutes.”  It is noted that [w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
Regarding claim 47, Jain teaches the pharmaceutical composition in the form of a tablet includes 15 mg, 20 mg, 25 mg, 30 mg, 35 mg, 40 mg, 45 mg, 50 mg, 75 mg or 100 mg of nilotinib ([0166]).
Regarding claim 48, Jain teaches the pharmaceutical composition is formulated into a tablet which can contain 68% w/w solid dispersion, about 25% to about 35% w/w of diluent (filler), and about 1% to about 10% w/w of disintegrant ([0142], [0144]; Example 1, Table 2). Absent some demonstration of unexpected results from the claimed parameters, the optimization of the weight amount of amorphous solid dispersion, fillers and disintegrants in an orally disintegrating tablet would have been obvious before the effective filing date of Applicant’s invention. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP §2144.05 (I)-(II).
Regarding claims 49-50, Jain teaches suitable diluent include mannitol and microcrystalline cellulose (Jain: [0142]). Djordjevic provides the guidance for selecting 
Regarding claim 51, Jain teaches suitable disintegrant includes croscarmellose (Jain: [0144]).  Djordjevic teaches the suitable disintegrant includes crospovidone and croscarmellose (Djordjevic: [0073]; Examples 3-4).
Regarding claim 53, Jain teaches the pharmaceutical composition is formulated into granulate material and then the granulate material can be compressed into a tablet, in which can contain 68% w/w solid dispersion, about 25% to about 35% w/w of diluent (filler), and about 1% to about 10% w/w of disintegrant (Jain: [0002], [0035], [0234], [0142], [0144]; Example 1, Table 2). Absent some demonstration of unexpected results from the claimed parameters, the optimization of the weight amount of amorphous solid dispersion, fillers and disintegrants in granules of an orally disintegrating tablet would have been obvious before the effective filing date of Applicant’s invention. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP §2144.05 (I)-(II).
Regarding claim 54, Jain teaches the suitable diluent (filler) includes mannitol (Jain: [0141]). Djordjevic teaches the suitable filler includes mannitol (Djordjevic: Examples 3-4).
Regarding claim 55, Jain teaches the suitable disintegrant includes croscarmellose sodium (Jain: [0144]). Djordjevic teaches the suitable disintegrant includes croscarmellose sodium (Djordjevic: [0073]).

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claim 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al (WO 2020/172120 A1; Filing date: 18 February 2020) in view of Djordjevic et al (5 May 2016; US 2016/0120809 A1), as applied to claims 41 and 48 above, and further in view of Xie et al (26 May 2005; US 2005/0112196 A1), and as evidenced by Quijano (Tablets & Capsules, July 2018, 6 pages).
The pharmaceutical compositions of claims 41 and 48 are discussed above, said discussion being incorporated herein in its entirety.
However, Jain and Djordjevic do not teach the one or more disintegrants comprises a combination of crospovidone and croscarmellose sodium of claim 52.
Regarding claim 52, Xie teaches a rapidly disintegrating tablet comprising a water insoluble drug granulated in the presence of a polymer, filler and disintegrant (Abstract; [0011], [0015]-[0019]). Xie teaches the disintegrant in the orally disintegrant 
It would have been obvious to one of ordinary skill in the art to include a combination of crospovidone and croscarmellose as the disintegrant in the pharmaceutical composition of Jain in view of Djordjevic, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Xie provided the guidance to do so by teaching that a combination of crospovidone and croscarmellose are suitable for selection as disintegrants in orally disintegrating tablet. Thus, an ordinary artisan provided the guidance to Xie would have looked to selecting a combination of disintegrants such as crospovidone and croscarmellose from a list of known disintegrants suitable for use in an orally disintegration tablet with a reasonable expectation that the resultant combination of disintegrants would provide at least an additive effect with respect to improving the disintegrating time of the tablet, and produce the claimed invention with reasonable expectation of success.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 56, 58 and 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al (WO 2020/172120 A1; Filing date: 18 February 2020) in view of Djordjevic et al (5 May 2016; US 2016/0120809 A1), as applied to claim 41 above, and further in view of Mogalian et al (31 July 2014; US 2014/0212487 A1).
The pharmaceutical composition of claim 41 is discussed above, said discussion being incorporated herein in its entirety.
However, Jain and Djordjevic do not teach the granules formulation of claim 56.
Regarding the granules formulation of claim 56, Mogalian teaches a rapid disintegrating tablet comprising granules containing an amorphous solid dispersion containing an active agent and hydroxypropyl methylcellulose acetate succinate, a filler and a disintegrant, wherein the granules contains 30% by weight of amorphous solid dispersion, 74% filler (lactose and microcrystalline cellulose) and 5% disintegrant (croscarmellose sodium) ([0005]-[0007], [0077]-[0078]; Example 3, Table 3). Mogalian in a broader embodiment teaches the granules can contain the solid dispersion in an amount from about 5% to about 80% w/w, lactose in an amount from about 10% to about 50% w/w, microcrystalline cellulose in an amount from about 10% to about 50% w/w, and croscarmellose sodium in an amount from about 1% to about 20% w/w ([0044] and [0050]-[0052]).
	It would have been obvious to one of ordinary skill in the art to optimize the weight amounts of solid dispersion, filler, and disintegrant in the granulate material of the tablet of Jain in view of Djordjevic to the weight amounts as claimed, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do 
Regarding claim 58, Jain teaches the suitable diluent (filler) includes microcrystalline cellulose (Jain: [0141]). Djordjevic teaches the suitable filler includes microcrystalline cellulose (Djordjevic: [0071]; Examples 1, 3 and 4). Mogalian teaches the suitable filler include microcrystalline cellulose (Mogalian: [0025] and [0051]).

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 57 and 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al (WO 2020/172120 A1; Filing date: 18 February 2020) in view of Djordjevic et al (5 May 2016; US 2016/0120809 A1), as applied to claims 41 and 56 above, and further in view of Ginski et al (17 October 2013; US 2013/0274342 A1).
The pharmaceutical compositions of claims 41 and 56 are discussed above, said discussion being incorporated herein in its entirety.
However, Jain and Djordjevic do not teach the one or more granulation fillers comprises co-processed mannitol starch of claim 57; and the one or more granulation fillers comprises a combination of co-processed mannitol starch and microcrystalline cellulose of claim 59.
Regarding claims 57 and 59, Ginski teaches granules containing active ingredient, fillers and disintegrants, wherein the fillers comprises co-processed mannitol starch and microcrystalline cellulose, wherein the granules are compressed into tablet 
It would have been obvious to one of ordinary skill in the art to incorporate co-processed mannitol starch and microcrystalline cellulose as the granulation fillers in the formulating granules that are compressed into tablet of Jain and Djordjevic, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Ginski provided the guidance to do so by teaching that co-processed mannitol starch and microcrystalline cellulose are suitable granulation excipients for formulating granules that are compressed into tablet such as those of Jain and Djordjevic, and such incorporation of co-processed mannitol starch and microcrystalline cellulose in the production of granules provides a tablet with desired hardness and friability (Ginski: Example 6 and Table 5; Examples 12-18). Thus, an ordinary artisan looking to improve hardness and friability of a compressed tablet of granules would looked to including co-processed mannitol starch and microcrystalline cellulose as the granulation fillers of Jain and Djordjevic, and achieve Applicant’s claimed invention with reasonable expectation of success.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 63-66 and 68-70 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al (WO 2020/172120 A1; Filing date: 18 February 2020) in view of Djordjevic et al (5 May 2016; US 2016/0120809 A1), as applied to claims 41 and 61 above, and further in view of Ashraf et al (12 May 2011; US 2011/0111018 A1).
The pharmaceutical compositions of claims 41 and 61 are discussed above, said discussion being incorporated herein in its entirety.
However, Jain and Djordjevic do not teach the amounts of granules and extra-granular excipients in the orally disintegrating tablet of claims 63 and 68.
Regarding claims 63 and 68, Ashraf teaches an immediate release tablet that rapidly dissolves comprising intragranular components and extragranular components, wherein the intragranular components comprises about 25-71% by weight of tablet and the extragranular components comprises 6.2% to about 37% by weight of the tablet ([0007]-[0010], [0022]-[0023]; Examples 1-5). Ashraf further teaches the tablet can contain intragranular components in an amount as high as about 92% by weight of the tablet and intragranular components in an amount of 5% by weight of the tablet (Ashraf: Example 2, Table 2).
It would have been obvious to one ordinary skill to optimize the amount of intragranular components and extragranular components in the tablet Jain and Djordjevic to amounts as claimed, and produce the claimed invention. One ordinary skill in the art would have been motivated to do so because Ashraf provided the guidance to do so by teaching that the tablet containing granules of Jain and Djordjevic be formulate to contain intragranular components comprising about 25-71% by weight of tablet and 

Regarding claims 65-66, Djordjevic teaches the tablet fillers can comprises mannitol, microcrystalline cellulose or a combination of mannitol and microcrystalline cellulose (Djordjevic: [0071]; Examples 1, 3 and 4).
Regarding claim 69, Jain teaches the extragranular excipient contains disintegrant (Jain: [0139]-[0140]).  Ashraf teaches the extragranular components contain disintegrant such as crospovidone (Ashraf: Examples 1-5).
Regarding claim 70, Jain teaches the intragranular component contains disintegrant (Jain: Example 7, Table 9). Ashraf teaches the intragranular components contain disintegrant such as crospovidone (Ashraf: Examples 1-5).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claim 67 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al (WO 2020/172120 A1; Filing date: 18 February 2020) in view of Djordjevic et al (5 May 2016; US 2016/0120809 A1), as applied to claims 41 and 61 above, and further in view of Ashraf et al (12 May 2011; US 2011/0111018 A1), as applied to claims 63 and 66 above, and further in view of Xie et al (26 May 2005; US 2005/0112196 A1), and as evidenced by Quijano (Tablets & Capsules, July 2018, 6 pages).
The pharmaceutical compositions of claims 41, 61, 63 and 66 are discussed above, said discussion being incorporated herein in its entirety.
However, Jain, Djordjevic and Ashraf do not teach the one or more tablet disintegrants comprises a combination of crospovidone and croscarmellose sodium of claim 67.
Regarding claim 67, Xie teaches a rapidly disintegrating tablet comprising a water insoluble drug granulated in the presence of a polymer, filler and disintegrant (Abstract; [0011], [0015]-[0019]). Xie teaches the disintegrant in the orally disintegrant tablet is crospovidone, croscarmellose or a combination of crospovidone and croscarmellose (Xie: [0025], [0052], [0056], [0060]-[0061], [0065]-[0066]) (i.e., Pharmaburst contains crospovidone and croscarmellose, as evidenced by Quijano, Table 2).
It would have been obvious to one of ordinary skill in the art to include a combination of crospovidone and croscarmellose as the disintegrant in the pharmaceutical composition of Jain in view of Djordjevic and Ashraf, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Xie provided the guidance to do so by teaching that a combination of crospovidone and croscarmellose are suitable for selection as disintegrants in orally disintegrating tablet. Thus, an ordinary artisan provided the guidance to Xie would have looked to selecting a combination of disintegrants such as crospovidone and croscarmellose from a list of known disintegrants suitable for use in an orally 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.



Response to Arguments
Applicant's arguments filed 12/10/2021 have been fully considered but they are not persuasive.
Below is the Examiner’s response to Applicant’s arguments as they pertain to the pending 103 rejections.
Applicant argues that there is no disclosure in Djordjevic pertaining to nilotinib or dispersion thereof, nor to orally disintegrating tablet formulations thereof. Applicant alleged that Djordjevic used a completely different drug (megestrol acetate) in the orally disintegrating tablet. Applicant further alleged that Example 1 of Djordjevic does not establish the composition 1C as an amorphous solid dispersion, as no suitable data such as powder XRD was provided and no statement is made as to whether the particles are amorphous or crystalline. Applicant further alleged Examples 2-4 of Djordjevic also have the same deficiencies. (Remarks, page 8).

In response, the Examiner disagrees. As discussed above in the pending 103 rejection, Jain teaches an amorphous solid dispersion containing nilotinib free base and 
As to Applicant’s argument directed to Djordjevic and contrary to Applicant’s allegation, the disclosure of Djordjevic is not limited to megestrol acetate as the drug, as the broader disclosure from Djordjevic indicated that any poorly water soluble drugs including their base form (especially those drugs in BCS classes II and IV – nilotinib is a BCS class IV drug) can be used with hydroxypropyl methyl cellulose acetate succinate to produce an amorphous solid dispersion (Djordjevic: [0046]-[0048] and [0082]). With to respect to the Examples from Djordjevic, and contrary to Applicant’s allegation, the composition 1C in Example 1, as well as, Composition 2C in Example 2 of Djordjevic are indeed an amorphous solid dispersion, per powder XRD showed in Fig. 1 and Fig. 2, respectively. Additionally, Djordjevic further established that it is the ionic polymer (hydroxypropyl methyl cellulose acetate succinate) in the amorphous solid dispersion that provides the rapid disintegration in water of less than 30 seconds (Djordjevic: [0029], [0051]-[0052] and [0095]-[0096]), and the amorphous solid dispersion of Jain contains hydroxypropyl methyl cellulose acetate succinate, thereby supporting the fact that amorphous solid dispersion of nilotinib with hydroxypropyl methyl cellulose acetate succinate that is formulated into a tablet is indeed an orally disintegrating tablet that contains amorphous solid dispersion of nilotinib free base with hydroxypropyl methyl cellulose acetate succinate.


Applicant argues that the field of amorphous solid dispersions for pharmaceutical use is a highly unpredictable art. Applicant indicated that Djordjevic and Jain (US 2020/0261449) discussed the unpredictability of amorphous solid dispersion with respect to their stability. Thus, in view of the unpredictability, Applicant alleged that it would have been obvious to substitute one drug for another in a solid dispersion, and have reasonable expectation of success in obtaining an amorphous solid dispersion that is stable, as well, as no predictability on whether a particular solid dispersion would be suitable for use in an orally disintegrating tablet formulation. (Remarks pages 9-10).

In response, the Examiner disagrees. The obviousness analysis in the pending 103 rejection is not based not substitution of one drug for another in a solid dispersion, but rather, Jain teaches an amorphous solid dispersion containing nilotinib free base and hydroxypropyl methyl cellulose acetate succinate, and such amorphous solid dispersion is formulated into a tablet with disintegrants as one of the excipients. Thus, the tablet as taught by Jain is substantially similar in structure as that of the claimed pharmaceutical composition. 
As to Applicant’s argument pertaining unpredictability of art, the field of amorphous solid dispersions for pharmaceutical use is not an unpredictable art. It is understood in the prior art in view of the disclosures of both Jain (WO 2020/172120) and Djordjevic, a stabilized amorphous solid dispersion of poorly water soluble drugs (especially those drugs in BCS classes II and IV – nilotinib is a BCS class IV drug) can be produced when particularly hydroxypropyl methyl cellulose acetate succinate is used as the ionic polymer (carrier polymer) (Jain: [0015]-[0016] and [0028]; Djordjevic: [0046]-[0048], [0038] and [0082]; Examples 1-3). Particularly, Jain established 
In view of the combined disclosures from Jain and Djordjevic, as a whole, it is obvious that amorphous solid dispersion would be suitable for use in an orally disintegrating tablet formulation, as there is reasonable guidance, predictability and expectation that the claimed disintegration time and dissolution profile would have been implicit in the substantially identical in structure or composition of Jain, as the tablet contains nilotinib free base and hydroxypropyl methyl cellulose acetate succinate as the polymer carrier of the amorphous solid dispersion. This is because Djordjevic established that the use of ionic polymer such as hydroxypropyl methyl cellulose acetate succinate (HPMC-AS) to produce amorphous solid dispersion of poorly water soluble drugs provided the fast disintegration property when compressed into tablets, as well as, enhanced dissolution/bioavailability (Djordjevic: Abstract; [0018], [0025]-[0026], [0029], [0034], [0040], [0042], [0046]-[0048], [0051]-[0052], [0058], [0063], [0073], [0082]; Examples 2 and 3). Djordjevic further established that tablet containing hydroxypropyl methyl cellulose acetate succinate (HPMC-AS) disintegrate in water rather quickly (i.e., in less than 30 seconds), and dissolution profile of a composition containing a solid drug dispersion with a poorly water soluble ionic polymer exhibits rapid drug release (Djordjevic: [0029], [0051]-[0052] and [0095]-[0096]).
As such, the combined teachings of Jain and Djordjevic sufficiently render obvious Applicant’s claimed invention per obviousness analysis in the pending 103 rejection as set forth in this office action.


New Objection
Claim Objections
Claim 1 is objected to because of the following informalities:  it appears that the recitation of “<707>” in the last line of the claim for the dissolution medium is a typographical oversight. Please amend to “<717>”.  Appropriate correction is required.

Conclusion
	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOAN T PHAN/Primary Examiner, Art Unit 1613